TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00036-CR


Sloan Holloway, Jr., Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TARRANT COUNTY, 371ST JUDICIAL DISTRICT

NO. 0760648D, HONORABLE JAMES R. WILSON, JUDGE PRESIDING






Appellant Sloan Holloway, Jr., pleaded guilty to driving while intoxicated, third
offense.  See Tex. Pen. Code Ann. §§ 49.04(a), .09(b) (West Supp. 2002).  The district court
adjudged Holloway guilty and assessed punishment at imprisonment for ten years and a $1200 fine. 
The court suspended imposition of sentence and placed Holloway on community supervision.

Holloway's retained attorney moved to withdraw in a motion stating that in his
opinion there were no meritorious grounds for appeal.  Holloway consented to the motion, which
was granted.  Holloway was given time to employ substitute counsel but did not do so.  We have
examined the record and find no fundamental error or other matter that should be considered in the
interest of justice.  

The judgment of conviction is affirmed.


				__________________________________________
				Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Affirmed
Filed:   June 13, 2002
Do Not Publish